The judgment of the Supreme Court was entered May 22d 1876,
Per Curiam. —
We are of opinion that the entry for record in the proper book kept for the purpose of the mortgage of John S. Bare to Shaver and Gayton, gave it a lien which was not divested by the delay of the recorder of deeds in recording and indexing the mortgage. Under the law the lien of the mortgage begins when it is left for record and entered in this book, which the law requires to be kept for the purpose of showing what deeds or mortgages are left for record. It is not so easy to see on what principle a duty rests on the mortgagee to supervise the actions of the recorder, and to see that he makes the record and indexes it immediately. The law having provided the entry-book to give notice of the fact that the instrument is left for record, the rest depends on the number to be recorded, and the force of the recorder to write up the record books.
Decree affirmed with costs and appeals dimissed with costs to'be paid by the appellants.